Citation Nr: 0939162	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the Veteran's son, born in 
August 1974, as a "helpless child," on the basis of 
permanent incapacity for self support prior to attaining the 
age of 18 years.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to 
November 1986; from August 2003 to June 2004; and from 
October 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the benefit sought on appeal.


FINDING OF FACT

The Veteran's stepson does not meet the criteria of a "child 
of the Veteran" for VA benefit purposes. 


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for AW as a 
helpless child of the Veteran have not been met. 38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.57, 3.356 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 


"Helpless Child" Benefits

The Veteran contends that his stepson, AW, became permanently 
incapable of self-support before the age of 18, which, if 
supported by the evidence, would render him a child of the 
Veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).  
The record includes a birth certificate that indicates that 
AW was born on August [redacted], 1974, and he thus attained 
the age of 18 on August [redacted], 1992.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. Except as otherwise 
provided, the term "child of the Veteran" means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the Veteran's household or was a member of the Veteran's 
household at the time of the Veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57(d).

As noted above, a stepchild is defined as one who acquired 
that status before the age of 18 years and who is a member of 
the Veteran's household. [emphasis added].

In a State of New Jersey Division of Developmental 
Disabilities Report, dated July 2006, and received by the RO 
in June 2007, it was noted the Veteran's stepson, AW, does 
not reside with the Veteran and his wife, but rather, lives 
with his Uncle.  AW was noted to be in receipt of Social 
Security Administration disability benefits and receiving 
Medicaid insurance benefits.

Further, in a recent VA medical record dated June 10, 2009, 
the Veteran reported that only he and his wife reside in 
their home.

Under the governing statute and regulation outlined above, to 
establish that AW is a "child of the Veteran" the criteria 
must be satisfied that include AW is a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the Veteran's household.  Here, AW resided with the Veteran 
and his spouse before the age of 18, and thus acquired that 
status prior to becoming age 18.  However, AW is not a member 
of the Veteran's household.  The Veteran and his spouse both 
acknowledge that AW resides with his Uncle. 

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER


The appeal to establish A.W. as a child of the Veteran and 
consequently entitled to VA benefits is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


